Exhibit PRESS RELEASE FOR IMMEDIATE RELEASE VISTA INTERNATIONAL COMPLETES THE ACQUISITION OF ELECTRIC POWER EQUIPMENT COMPANY - Together they form one of the world’s leading renewable energy companies. - ENGLEWOOD, COLO., April 20, 2009 – Vista International, Inc., a leader in renewable energy technologies and project development, along with its affiliate Vista International Technologies, Inc. (VVIT.OB), is pleased to announce the acquisition of Electric Power Equipment Company (EPECo), a manufacturer of test equipment and custom switchgears. The transaction was signed on April 1 and closed on April 7, 2009.
